Citation Nr: 9903814	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-36 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Recovery of a loan guaranty indebtedness in the amount of 
$4,044.48.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had unverified service from March 1984 to 
December 1987.

This appeal arose from a January 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the RO in 
Houston, Texas, which denied the veteran's request for a 
waiver of charged loan guaranty indebtedness in the amount of 
$4,044.48, plus interest.


FINDINGS OF FACT

1. In November 1992, the veteran and his wife assumed a home 
loan, which was guaranteed by VA.

2. The veteran and his family resided in the mobile home.

3.  The veteran received notification of default in May 1994 
at which time, the veteran made attempts to repay the loan.

4.  The veteran received notice of intention to foreclose in 
August 1994.

5. In December 1994, the veteran defaulted on his mortgage 
payments and the mobile home was repossessed.

6.  In April 1995, the property was sold for an amount less 
than the unpaid principal balance, accrued interest, and 
expenses of foreclosure.

7.  In June 1995, VA paid the lender's loan guaranty claim, 
and the related debt to the government, in the amount of 
$4,044.48, plus interest, was charged to the veteran.

8. To require recovery of the charged indebtedness from the 
veteran would not be unfair.



CONCLUSIONS OF LAW

1. After default, there was a loss of the property, which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 1998); 38 C.F.R. § 1.964(a) (1998).

2. Recovery of the charged loan guaranty indebtedness would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.964, 1.965(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the case

In November 1992, the veteran and his wife assumed a home 
loan, which was guaranteed by VA.   In May 1994, the veteran 
defaulted on his mortgage payments. The bank, which held the 
mortgage, notified the VA of the default in May 1994.  The 
record reflects that the veteran was working with the note 
maker to cure the default.  

In August 1994, VA issued a VA Form 26-6851, Notice of Intent 
to Foreclose.  The record reflects that the veteran never 
returned phone messages or responded to collection letters.  
In December 1994, VA issued a VA Form 26-6850a, Notice of 
Default.  The outstanding loan balance reflected an amount 
due of $7,425.36.  The mobile home was repossessed in 
December 1994.

In January 1995, an appraisal of the mobile home was ordered.  
A February 1995 appraisal determined that the retail book 
value of the mobile home was $3,292.00.  The appraiser noted 
that the home was in overall fair condition with broken 
windows, interior ceiling, wall, and floor damage.  He noted 
that several major appliances had been removed from the 
mobile home.

In March 1995, VA issued a notice of right to sell the mobile 
home.  VA Form 26-8629 reflects that the total indebtedness 
as of December 1994 on the mobile home was $8,088.96, 
including the liquidation expenses, and that the amount 
claimed as still owed by the veteran was 50 percent of that 
amount of $4,044.48.

In June 1995, VA completed the accounting of the bank claim 
and paid $4,044.48 to the bank.  The veteran was subsequently 
notified of the loan guaranty indebtedness on the amount of 
$4,044.48.  

The veteran filed his request for waiver in October 1995.  
The veteran reported that the bank unjustly treated him when 
his loan payments were increased by $500.  He stated that he 
was informed that the increase was made to account for a lack 
of insurance payments from 1989.  He noted that he was not 
responsible for insurance payment dating back to 1989 because 
he did not acquire the mobile home until 1992.  He further, 
stated that the mobile home was in serious disrepair and was 
uninhabitable.  He stated that he was unable to afford 
payments of $712 a month when his original payments were only 
$270.  The veteran submitted copies of monthly mortgage 
bills, which reflect that his August 1993 payment was $270 
and his November 1994 payment was $712.  He further, provided 
a copy of an insurance agreement for the mobile home, which 
reflected that the insurance was up to date as of December 
1993.

In November 1995, VA requested that the veteran complete and 
return VA Form 20-5655, Financial Status Report.  No response 
was received from the veteran.  

In January 1996, the Committee on Waivers and Compromises 
(Committee) denied the veteran's request for a waiver of 
indebtedness and notified the veteran.  The veteran filed a 
timely notice of disagreement (NOD) in April 1996.  

In May 1996, the RO provided the veteran with a VA Form 20-
5655, Financial Status Report and requested copies of his tax 
returns for the years 1992 through 1995.  The RO re-requested 
the above-mentioned information in a September 1996 letter to 
the veteran.  It appears from the claims file that the 
September 1996 letter was returned to the RO as 
undeliverable.  The RO secured the veteran's correct address 
and re-issued the request for information in October 1996.  
No response from the veteran was received.

The veteran perfected his appeal in September 1996.  He noted 
that his payments were wrongfully increased and that he 
attempted to make payments by sending his payments by Western 
Union.  He stated that the bank forced him out of his home by 
raising his monthly payments to an impossible amount.

The veteran was afforded a videoconference hearing before a 
member of the Board in April 1998.  He testified that his 
monthly payments were raised from $220 a month to $712 a 
month to pay for insurance from 1989.  He stated that he 
bought the mobile home in 1992 and maintained insurance on it 
through 1993.  He stated that while his family lived in the 
mobile home, his wife was a homemaker and raised their two 
small children.  The veteran was employed full-time at $9 an 
hour.  He stated that his take home pay was approximately 
$260 a week.  He described the mobile home as being in 
terrible shape and uninhabitable.  He stated that 
cockroaches, rats, and snakes infested the mobile home and 
that his family was forced to close off areas of the mobile 
home due to the infestation.  He noted that the floor to the 
mobile home was rotting as a result of earlier flood damage.  
He stated that he tried to keep up his payments and that he 
sent his payments through Western Union.  He repeatedly 
stated that the bank tried to "squeeze him out."   The 
veteran testified that he initially fell behind in his 
payments when his wife's father died.  He stated that he was 
unable to catch up on his payments and that in December 1994 
he finally decided to abandon the mobile home.  He reported 
that he was presently trying to build a house and that all of 
his money was tied up.  He stated that he worked full-time 
and earned $13 an hour.  He stated that he owed monthly bills 
of: $212 in car loans with a total outstanding balance of 
$4,000; $222 in house payments with total outstanding loans 
of $5,000 on his property and $15,000 on his home; and other 
monthly living expenses.  

In June 1998, the Board remanded this case for further 
development.  The Board requested that the veteran submit 
current financial information, VA Form 4-5655, copies of his 
present monthly bills and expenses, copies of his tax returns 
for 1996 and 1997, and any written information regarding his 
efforts to prevent foreclosure and repossession.

The RO requested the above-mentioned information in July 
1998.  In July 1998, the veteran submitted a written 
statement detailing his efforts to remain current on his 
loan.  He reiterated his earlier testimony that the bank 
forced him to pay for insurance on the mobile home and 
increased his monthly payments to $712 a month.  He noted 
that his entire take home pay did not amount to $712 a month.  
He stated that he did not believe that his current income or 
financial status was relevant to the issue of his 
indebtedness.  He noted that he did not want to default on 
his current obligations if he had to pay the loan guaranty 
indebtedness.  The veteran did not provide any current 
information on his income or expenses.  

The veteran did submit copies of payments made through 
Western Union from September 1993 to February 1994.  Also 
included were copies of his insurance contract and his tax 
returns forms from 1993, 1994, and 1997.  The veteran's 1993 
1040 Form reflects that the veteran's adjusted gross income 
was $13,328.  A 1994 tax form reflects an adjusted gross 
income of $20,420.  In 1997, the veteran's tax Form 8453 
reflects a total income of $23,928.

Law and regulations

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience. 38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.964.  In essence, "equity and good conscience" means 
fairness to both the veteran and to the government.  "Equity 
and good conscience" involves a variety of elements.  
Particular emphasis, however, is placed upon the elements of 
the fault of the debtor and undue hardship.  38 C.F.R. § 
1.965(a).  The list of elements contained in the regulation 
is not, however, all-inclusive.  Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  The elements to be considered are:1) 
Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  2) Balancing of faults.  
Weighing fault of the debtor against VA fault.  3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities. 4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  5)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  6)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 38 
C.F.R. § 1.965.

Analysis

The Board finds that the veteran has presented a claim 
supported by evidence, which leads to the belief that it is 
well grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Furthermore, as discussed below, we 
find that the veteran's claim has been adequately developed 
for appellate purposes by the RO and that we may therefore 
proceed to a disposition of the case.  Finally, we have 
carefully reviewed the evidence and find that the loan 
guaranty indebtedness in the amount of $4,044.48 plus 
interest, was properly established.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  We also note, and agree with, the 
Committee's finding that the veteran has not demonstrated 
fraud, misrepresentation of a material fact, or bad faith.

Prior to an analysis of the elements of equity and good 
conscience, the Board notes that the veteran was requested to 
provide current financial status information including his 
present income and expenses.  The veteran reported in a July 
1998 that he did not wish to default on his present 
obligations by having to pay the indebtedness and did not 
feel that his present financial information was relevant to a 
determination of whether or not a waiver of the indebtedness 
should be granted.
Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim. 38 
U.S.C.A. § 5107(a).  The Board wishes to emphasize that the 
veteran bears some responsibility in the development of his 
claim.  "The duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
This includes providing current and accurate financial status 
information.

Regardless of the veteran's failure to provide current and 
accurate financial status information, the Board will proceed 
to review the appeal based upon all the evidence of record.

1) Fault

With respect to the element of the veteran's fault, the 
evidence of record indicates that he failed to make monthly 
mortgage payments, which he was contractually obligated to 
make.  He also failed to maintain the mobile home itself, as 
evidenced by the photographs and notations of broken windows, 
and interior ceiling, wall, and floor damage as described by 
the appraiser.

The actions of the veteran in dealing with the bank, which 
held the mortgage for the mobile home, contributed to the 
creation of the debt as well.  While he attempted to cure his 
May 1994 default and made payments through Western Union, the 
veteran failed to return phone calls or collection letters as 
of August 1994. 

The veteran testified at the April 1998 videoconference 
hearing that the mobile home was in significant disrepair and 
had been seriously damaged by an earlier flood.  He noted 
that parts of the mobile home were uninhabitable and that he 
and his family chose to abandon the mobile home in December 
1994.   He noted that the bank was "squeezing him out" in 
an attempt to get the money owed on the property. 

Furthermore, according to the veteran's own submissions to 
the VA in support of his claim, he stated that he was 
employed full-time at a rate of $9 an hour while he lived in 
the mobile home and that he had changed jobs several times 
since that time.  He reported that each time he switched 
jobs, he increased his salary and he presently earned $13 an 
hour working full-time.  The veteran refused to provide 
current financial status information as to his income and 
monthly expenses because he felt it was not relevant.

Based on this evidence, the Board finds ample evidence of 
fault on his part in the creation of the loan guaranty 
indebtedness.  It appears, in fact, that he failed to make 
timely payments and ultimately abandoned the property.
2) Balancing of faults

The fault of the debtor is as described above.  The VA, on 
the other hand, has carried out its responsibilities as 
prescribed by law.  The VA has notified the veteran in a 
timely fashion at every step of the process and cooperated 
with the lending institution.  Foreclosure appears to have 
been accomplished with minimal delay.  After reviewing the 
record on appeal, the Board can find no indication that the 
actions of the VA contributed in any way to the loss of the 
property.

3) Undue hardship

As noted above, the Board's review of his claim is hampered 
by the veteran's apparent unwillingness to provide the VA 
with his current financial information. The 1997-tax return 
combined with the veteran's 1998 testimony thus provides the 
best evidence of his financial status.  See Berotti v. West, 
11 Vet. App.  193 (1998).  (Board's review of the appellant's 
current financial status was frustrated by appellant's 
reticence to provide current information.)

The 1997 tax return submitted by the veteran in July 1998 has 
been carefully reviewed along with the other evidence of 
record demonstrating the veteran's financial position.  Since 
he has not submitted any evidence pertaining to his current 
financial position, it is impossible to know whether the 
information reflected in the 1997 tax return continues to 
represent an accurate portrait of his financial status. 
However, reasonable conclusions may be reached from the other 
evidence of record.  The veteran testified in April 1998 that 
he worked full-time at $13 an hour.  He stated that his 
monthly expenses were $222 for his home loan, $212 for car 
loans, and various other expenses.  For these reasons, the 
Board concludes that the veteran's financial position is 
likely to have improved since January 1996.

After having carefully reviewed all of the evidence of 
record, the Board finds that the veteran could afford to pay 
the entire amount of the charged loan guaranty indebtedness, 
if payments were made over a period of time.  The evidence of 
record does not show that collection of the debt would 
deprive the veteran or his family of the basic necessities of 
life.  Furthermore, there is no evidence of record, which 
indicates that he cannot repay the loan guaranty 
indebtedness, if he is allowed to make payments in 
installments over a period of time. 38 C.F.R. § 1.917.  The 
Board concludes that repaying his obligation to the VA in 
installments over a period of time would not prove to be 
unduly financially burdensome to the veteran.

4) Defeat the purpose

There is no indication contained in the record that 
recovering the loan guaranty debt owed to the VA would in any 
way defeat the purpose of the laws and regulations providing 
home loans guaranty to veterans. 

5) Unjust enrichment

Since he has not provided the VA with information to the 
contrary, the Board concludes that his failure to make 
restitution would result in unfair gain to the veteran.  In 
this regard, we note that the veteran's obligation to the VA 
carries the same weight as his other obligations.

6) Changing position to one's detriment

The veteran does not assert and the evidence does not show 
that he relied upon any statement from the VA to his 
detriment at any point in the proceedings leading up to the 
foreclosure and loss of the property.  This principle is thus 
inapplicable to this case.


Conclusion

After having carefully reviewed all of the evidence of 
record, the Board believes that the preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  In the judgment of the 
Board, and for the reasons stated above, the standard of 
equity and good conscience calls for repayment of the entire 
amount of the loan guaranty indebtedness, plus accrued 
interest thereon.


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.






		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

